*255The following opinion was filed October 30, 1900:
MaRshall, J.
The appeal must be dismissed. Sec. 3050, Stats. 1898, requires the return, on appeal from an order, to contain the order appealed from and the original papers, or copies thereof, used by either party on the application therefor; and sec. 6, rule XT, of the circuit court rules, requires an order to refer to all records and papers used or read by either party upon the application therefor. The last requisite was not complied with, but that is not jurisdictional if it was not for the fact that the clerk’s certificate does not show that he has sent to this court the papers used upon the motion. The papers sent up being affected by both infirmities mentioned, it is impossible to tell what the order appealed from is based upon. That is jurisdictional,— so decided in Glover v. Wells & Mulrooney G. Co. 93 Wis. 13; Hoffman & Billings Mfg. Co. v. Burdick, 95 Wis. 342; Tenney v. Madison, 99 Wis. 539; Superior C. L. Co. v. Superior, 104 Wis. 463.
By the Court.— The appeal is dismissed.
A motion for a rehearing was denied December 1,1900.